Title: To Thomas Jefferson from André Limozin, 19 November 1787
From: Limozin, André
To: Jefferson, Thomas


Havre de Grace, 19 Nov. 1787. Did not have time to read the letter he wrote on 18 Nov. before it was sent; on reading the copy, notices that he or his clerk made some mistakes, including the mention of the year “1763” which should be “1783”; reminds TJ that he did not answer that part of his letter which asked an “opinion if that agreement with the British Court will last 6 or 7 months longer.”
